 1 KENNETH S. MILLER (State Bar No. 285297)
   ksm@severson.com
 2 SEVERSON & WERSON
   A Professional Corporation
 3 The Atrium
   19100 Von Karman Avenue, Suite 700
 4 Irvine, California 92612
   Telephone: (949) 442-7110
 5 Facsimile: (949) 442-7118
 6 AUSTIN B. KENNEY (State Bar No. 242277)
   abk@severson.com
 7 SEVERSON & WERSON
   A Professional Corporation
 8 One Embarcadero Center, Suite 2600
   San Francisco, California 94111
 9 Telephone: (415) 398-3344
   Facsimile: (415) 956-0439
10
   Attorneys for Defendant
11 BANK OF AMERICA, N.A.
12                               UNITED STATES DISTRICT COURT
13           CENTRAL DISTRICT OF CALIFORNIA — WESTERN DIVISION
14 JAMES CHEN,                                 Case No. 2:19-cv-06941 MWF (SKx)
                                               Hon. Michael W. Fitzgerald
15                      Plaintiff,             Ctrm. 5A-First Street
16             vs.                             STIPULATED PROTECTIVE
                                               ORDER
17 BANK OF AMERICA, N.A.;
   SYNCHRONY BANK N.A.; GEMINI                 Action Filed: July 1, 2019
18 TRUST COMPANY, LLC; and DOES                Removal Date: August 9, 2019
   1 – 100 Inclusive,                          Trial Date:   None Set
19
                Defendants.
20
21
22
23
24
25
26
27
28
     70001.0569/15257924.1
                                                           STIPULATED PROTECTIVE ORDER
 1 1.         PURPOSES AND LIMITATIONS
 2            Plaintiff JAMES CHEN, and Defendants BANK OF AMERICA, N.A. and
 3 GEMINI TRUST COMPANY, LLC (collectively the “Parties”) anticipate that
 4 disclosure and discovery activity in this action are likely to involve production of
 5 confidential, proprietary, or private information for which special protection from
 6 public disclosure and from use for any purpose other than prosecuting this litigation
 7 may be warranted. Accordingly, the Parties hereby stipulate to and petition the court
 8 to enter the following Stipulated Protective Order. The Parties acknowledge that this
 9 Order does not confer blanket protections on all disclosures or responses to discovery
10 and that the protection it affords from public disclosure and use extends only to the
11 limited information or items that are entitled to confidential treatment under the
12 applicable legal principles.
13            After this Stipulated Protective Order has been signed by counsel for all Parties,
14 it shall be presented to the Court for entry. Counsel agree to be bound by the terms set
15 forth herein with regard to any Confidential Information or Items, Discovery Material
16 designated as CONFIDENTIAL, and Protected Material that may have been produced
17 before the Court signs this Stipulated Protective Order.
18            The Parties and all signatories to the Certification attached hereto as Exhibit A
19 agree to be bound by this Stipulated Protective Order pending its approval and entry
20 by the Court. In the event that the Court rejects or modifies this Stipulated Protective
21 Order, or in the event that the Court enters a different Protective Order, the Parties
22 agree to be bound by this Stipulated Protective Order until such time as the Court may
23 enter such a different Order. It is the Parties’ intent to be bound by the terms of this
24 Stipulated Protective Order pending its entry so as to allow for immediate production
25 of Confidential Information and Items and Protected Material under the terms herein.
26 2.         GOOD CAUSE STATEMENT
27            This action is likely to involve confidential and proprietary consumer
28 financial and banking information, proprietary and trade secrets, and other technical,
     70001.0569/15257924.1                         2
                                                                  STIPULATED PROTECTIVE ORDER
 1 proprietary and/or information for which special protection from public disclosure
 2 and from use for any purpose other than prosecution of this action is warranted.
 3 Such confidential and proprietary materials and information consist of, among other
 4 things, confidential business or financial information, confidential research,
 5 development, or commercial information (including information implicating privacy
 6 rights of third parties), information otherwise generally unavailable to the public, or
 7 which may be privileged or otherwise protected from disclosure under state or
 8 federal statutes, court rules, case decisions, or common law. Accordingly, to
 9 expedite the follow of information, to facilitate the prompt resolution of disputes
10 over confidentiality of discovery materials, to adequately protect information the
11 parties are entitled to keep confidential, to ensure that the parties are permitted
12 reasonable necessary uses of such material in preparation for and in the conduct of
13 trial, to address their handling at the end of the litigation ,and serve the ends of
14 justice, a protective order for such information is justified in this matter. It is the
15 intent of the parties that information will not be designated as confidential for
16 tactical reasons and that nothing be so designates without a good faith belief that it
17 has been maintained in a confidential non-public manner, and there is good cause
18 why it should not be part of the public record of this case.
19 3.         DEFINITIONS
20            3.1       Challenging Party: a Party or Non-Party that challenges the designation
21 of information or items under this Order.
22            3.2       “CONFIDENTIAL” Information or Items: information (regardless of
23 how generated, stored or maintained) or tangible things that qualify for such
24 protection either under California law or the standards developed under California
25 law. A disclosing party may designate as Confidential any material that it reasonably
26 and in good faith believes constitutes, contains, reveals or evidences (i) information
27 subject to the attorney-client privilege or attorney work product doctrine (hereinafter,
28 “Privileged Information”); (ii) any trade secret or other confidential or proprietary
     70001.0569/15257924.1                           3
                                                                    STIPULATED PROTECTIVE ORDER
 1 research, analysis, design, development, financial or commercial information
 2 (hereinafter “Proprietary Information”); (iii) non-public personal information, other
 3 sensitive personally identifiable information (such as Social Security numbers,
 4 taxpayer-identification numbers, dates of birth, home addresses, phone numbers,
 5 email addresses, names of minor children, financial accounting information (which
 6 may be redacted to the last four digits), passport numbers and driver license numbers),
 7 or other information for which applicable federal or state law requires confidential
 8 treatment (hereinafter “Private Information”); and/or information, regardless of how
 9 generated, stored or maintained, or tangible things that qualify for such protection
10 either under California law or the standards developed under California Law.
11            3.3       Counsel (without qualifier): Counsel of Record in this Action.
12            3.4       Designating Party: a Party or Non-Party that designates information or
13 items that it produces in responses to discovery as “CONFIDENTIAL.”
14            3.5       Discovery Material: all items or information, regardless of the medium or
15 manner in which generated, stored, or maintained (including, among other things,
16 testimony, transcripts, and tangible things), produced in response to discovery in this
17 matter.
18            3.6       Expert: a person with specialized knowledge or experience in a matter
19 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
20 expert witness or as a consultant in this action.
21            3.7       Non-Party: any natural person, partnership, corporation, association, or
22 other legal entity not named as a Party to this action.
23            3.8       Counsel of Record: attorneys who are not employees of a party to this
24 action but are retained to represent or advise a party to this action and have appeared
25 in this action on behalf of that party or are affiliated with a law firm which has
26 appeared on behalf of that party.
27            3.9       Party: any party to this action, including its officers, directors,
28 employees, consultants, retained experts, and Counsel of Record (and their support
     70001.0569/15257924.1                             4
                                                                        STIPULATED PROTECTIVE ORDER
 1 staffs).
 2            3.10 Producing Party: a Party or Non-Party that produces Discovery Material
 3 in this action.
 4            3.11 Professional Vendors: persons or entities that provide litigation support
 5 services (e.g., photocopying, videotaping, translating, preparing exhibits or
 6 demonstrations, and organizing, storing, or retrieving data in any form or medium)
 7 and their employees and subcontractors.
 8            3.12 Protected Material: any Discovery Material that is designated as
 9 “CONFIDENTIAL.”
10            3.13 Receiving Party: a Party that receives Discovery Material from a
11 Producing Party.
12 4.         SCOPE
13            The protections conferred by this Stipulated Protective Order cover not only
14 Protected Material (as defined above), but also (1) any information copied or extracted
15 from Protected Material; (2) all copies, excerpts, summaries, or compilations of
16 Protected Material; and (3) any testimony, conversations, or presentations by Parties
17 or their Counsel that might reveal Protected Material. However, the protections
18 conferred by this Stipulated Protective Order do not cover the following information:
19 (a) any information that is in the public domain at the time of disclosure to a
20 Receiving Party or becomes part of the public domain after its disclosure to a
21 Receiving Party as a result of publication not involving a violation of this Order,
22 including becoming part of the public record through trial or otherwise; and (b) any
23 information known to the Receiving Party prior to the disclosure or obtained by the
24 Receiving Party after the disclosure from a source who obtained the information
25 lawfully and under no obligation of confidentiality to the Designating Party. Any use
26 of Protected Material at a hearing or at trial shall be governed by a separate agreement
27 or order. Nothing in this Stipulated Protective Order shall prevent or restrict a
28 Producing Party’s own disclosure or use of its own Discovery Material for any
     70001.0569/15257924.1                        5
                                                                 STIPULATED PROTECTIVE ORDER
 1 purpose, and nothing in this Stipulated Protective Order shall preclude any Producing
 2 Party from showing its Discovery Material to an individual who prepared the
 3 Discovery Material.
 4 5.         DURATION
 5            Even after final disposition of this litigation, the confidentiality obligations
 6 imposed by this Stipulated Protective Order shall remain in effect until and unless a
 7 Designating Party agrees otherwise in writing or a court order otherwise directs. Final
 8 disposition shall be deemed to be the later of (1) dismissal of all claims and defenses
 9 in this action, with or without prejudice; and (2) final judgment herein after the
10 completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of
11 this action, including the time limits for filing any motions or applications for
12 extension of time pursuant to applicable law.
13 6.         DESIGNATING PROTECTED MATERIAL
14            6.1       Exercise of Restraint and Care in Designating Material for Protection.
15 Each Party or Non-Party that designates information or items for protection under this
16 Stipulated Protective Order must take care to limit any such designation to specific
17 material that qualifies under the appropriate standards. The Designating Party must
18 designate for protection only those parts of material, documents, items, or oral or
19 written communications that qualify – so that other portions of the material,
20 documents, items, or communications for which protection is not warranted are not
21 swept unjustifiably within the ambit of this Order.
22            Mass, indiscriminate, or routinized designations are prohibited. No party
23 waives its rights to seek sanctions as a result of any other parties’ failure to comply
24 with this Stipulated Protective Order.
25            If it comes to a Designating Party’s attention that information or items that it
26 designated for protection do not qualify for protection, that Designating Party must
27 promptly notify all other Parties that it is withdrawing the mistaken designation.
28            6.2       Manner and Timing of Designations. Except as otherwise provided in
     70001.0569/15257924.1                           6
                                                                    STIPULATED PROTECTIVE ORDER
 1 this Stipulated Protective Order (see, e.g., second paragraph of section 5.2(a) below),
 2 or as otherwise stipulated or ordered, Discovery Material that qualifies for protection
 3 under this Order must be clearly so designated before the material is disclosed or
 4 produced.
 5            Designation in conformity with this Order requires:
 6            (a) for information in documentary form (e.g., paper or electronic documents,
 7 but excluding transcripts of depositions or other pretrial or trial proceedings), that the
 8 Producing Party affix the legend “CONFIDENTIAL” to each page that contains
 9 protected material. If only a portion or portions of the material on a page qualifies for
10 protection, the Producing Party also must clearly identify the protected portion(s)
11 (e.g., by making appropriate markings in the margins).
12            A Party or Non-Party that makes original documents or materials available for
13 inspection need not designate them for protection until after the inspecting Party has
14 indicated which material it would like copied and produced. During the inspection and
15 before the designation, all of the material made available for inspection shall be
16 deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
17 it wants copied and produced, the Producing Party must determine which documents,
18 or portions thereof, qualify for protection under this Order. Then, before producing the
19 specified documents, the Producing Party must affix the “CONFIDENTIAL” legend
20 to each page that contains Protected Material. If only a portion or portions of the
21 material on a page qualifies for protection, the Producing Party also must clearly
22 identify the protected portion(s) (e.g., by making appropriate markings in the
23 margins).
24            (b) for testimony given in deposition, the Designating Party may identify on
25 the record, before the close of the deposition, hearing, or other proceeding, all
26 protected testimony. Alternatively, within thirty (30) days after the court reporter
27 serves a copy of the transcript of a deposition or hearing, a Party may identify all or
28 part of the transcribed testimony as CONFIDENTIAL by giving written notice to
     70001.0569/15257924.1                       7
                                                                STIPULATED PROTECTIVE ORDER
 1 Counsel of the specific pages and lines of the transcript that constitute or contain
 2 Confidential Information or Items and Protected Material. Until thirty (30) days
 3 after the court reporter serves a copy of the transcript of a deposition or hearing, all
 4 deposition transcripts shall be deemed Protected Material under the terms of this
 5 Stipulated Protective Order, and there shall be no disclosure of any information
 6 contained therein in any discovery motions without complying with the terms of this
 7 Stipulated Protective Order. Those portions of transcripts of depositions thereafter
 8 designated as containing Protected Material shall be governed by the terms of this
 9 Stipulated Protective Order.
10            (c) for information produced in some form other than documentary and for any
11 other tangible items, that the Producing Party affix in a prominent place on the
12 exterior of the container or containers in which the information or item is stored the
13 legend “CONFIDENTIAL.” If only a portion or portions of the information or item
14 warrant protection, the Producing Party, to the extent practicable, shall identify the
15 protected portion(s).
16            6.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent
17 failure to designate qualified information or items does not, standing alone, waive the
18 Designating Party’s right to secure protection under this Stipulated Protective Order
19 for such material. Upon timely correction of a designation, the Receiving Party must
20 make reasonable efforts to assure that the material is treated in accordance with the
21 provisions of this Order.
22 7.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
23            7.1       Timing of Challenges. Any Party or Non-Party may challenge a
24 designation of confidentiality at any time. Unless a prompt challenge to a Designating
25 Party’s confidentiality designation is necessary to avoid foreseeable, substantial
26 unfairness, unnecessary economic burdens, or a significant disruption or delay of the
27 litigation, a Party does not waive its right to challenge a confidentiality designation by
28 electing not to mount a challenge promptly after the original designation is disclosed.
     70001.0569/15257924.1                           8
                                                                     STIPULATED PROTECTIVE ORDER
 1            7.2       Meet and Confer. The Challenging Party shall initiate the dispute
 2 resolution process by providing written notice of each designation it is challenging
 3 and describing the basis for each challenge. To avoid ambiguity as to whether a
 4 challenge has been made, the written notice must recite that the challenge to
 5 confidentiality is being made in accordance with this specific paragraph of the
 6 Stipulated Protective Order. The parties shall attempt to resolve challenges in good
 7 faith and must begin the process by conferring either orally or in writing within 14
 8 days of the date of service of notice. In conferring, the Challenging Party must
 9 explain the basis for its belief that the confidentiality designation was not proper and
10 must give the Designating Party an opportunity to review the designated material, to
11 reconsider the circumstances, and, if no change in designation is offered, to explain
12 the basis for the chosen designation. A Challenging Party may proceed to the next
13 stage of the challenge process only if it has engaged in this meet and confer process
14 first or establishes that the Designating Party is unwilling to participate in the meet
15 and confer process in a timely manner.
16            7.3       Judicial Intervention. If the Parties cannot resolve a challenge without
17 court intervention, the Designating Party may file and serve a motion to retain
18 confidentiality within 16 days of the initial notice of challenge or within 14 days of
19 the parties agreeing that the meet and confer process will not resolve their dispute,
20 whichever is earlier. Each such motion must be accompanied by a competent
21 declaration that affirms that the movant has complied with the meet and confer
22 requirements imposed in the preceding paragraph.
23            In addition, the Challenging Party may file a motion challenging a
24 confidentiality designation within 16 days of the initial notice of challenge or within
25 14 days of the parties agreeing that the meet and confer process will not resolve their
26 dispute if there is good cause for doing so. Any motion brought pursuant to this
27 provision must be accompanied by a competent declaration affirming that the movant
28 has complied with the meet and confer requirements imposed by the preceding
     70001.0569/15257924.1                            9
                                                                     STIPULATED PROTECTIVE ORDER
 1 paragraph.
 2            The burden of persuasion in any such challenge proceeding shall be on the
 3 Designating Party. No party waives its rights to seek sanctions as a result of any other
 4 parties’ failure to comply with this Stipulated Protective Order. All parties shall
 5 continue to afford the material in question the level of protection to which it is entitled
 6 under the Producing Party’s designation until the court rules on a challenge through
 7 the above-described process.
 8 8.         ACCESS TO AND USE OF PROTECTED MATERIAL
 9            8.1       Basic Principles. A Receiving Party may use Protected Material that is
10 produced by another Party or by a Non-Party in connection with this case only for
11 prosecuting, defending, or attempting to settle this litigation. Nothing shall prevent a
12 party to the related state court case, Chen v. CIT Bank, et al. (Los Angeles Superior
13 Court Case Number 19STCV23172), from seeking Protected Material in accordance
14 with the orders and law applicable to that case. Such Protected Material may be
15 disclosed only to the categories of persons and under the conditions described in this
16 Stipulated Protective Order. When the litigation has been terminated, a Receiving
17 Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
18            Protected Material must be stored and maintained by a Receiving Party at a
19 location and in a secure manner that ensures that access is limited to the persons
20 authorized under this Order.
21            8.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless
22 otherwise ordered by the court or permitted in writing by the Designating Party, a
23 Receiving Party may disclose any information or item designated “CONFIDENTIAL”
24 only to:
25                  (a) the Receiving Party’s Counsel of Record in this action, as well as
26 employees of said Counsel of Record to whom it is reasonably necessary to disclose
27 the information for this litigation;
28                  (b) the Parties themselves, corporate officers, directors, in-house counsel,
     70001.0569/15257924.1                           10
                                                                     STIPULATED PROTECTIVE ORDER
 1 and key employees of the Parties who have responsibility for directing or assisting
 2 litigation counsel in connection with this case;
 3                 (c) Experts (as defined in this Order) of the Receiving Party to whom
 4 disclosure is reasonably necessary for this litigation and who have signed the
 5 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 6                 (d) the court and its personnel;
 7                 (e) court reporters and their staff;
 8                 (f) professional jury or trial consultants, mock jurors, and Professional
 9 Vendors to whom disclosure is reasonably necessary for this litigation and who have
10 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
11                 (g) during their depositions, witnesses in the action to whom disclosure is
12 reasonably necessary. Pages of transcribed deposition testimony or exhibits to
13 depositions that reveal Protected Material must be separately bound by the court
14 reporter and may not be disclosed to anyone except as permitted under this Stipulated
15 Protective Order;
16                 (h) the author or recipient of a document containing the information or a
17 custodian or other person who otherwise possessed or knew the information; and
18                 (i) any mediator who is assigned to hear this matter, and his or her staff,
19 subject to their agreement to maintain confidentiality to the same degree as required
20 by this Protective Order.
21 9.         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
22            OTHER LITIGATION
23            If a Party is served with a subpoena or a court order issued in other litigation
24 that compels disclosure of any information or items designated in this action as
25 “CONFIDENTIAL,” that Party must:
26                 (a) promptly notify in writing the Designating Party. Such notification shall
27 include a copy of the subpoena or court order;
28                 (b) promptly notify in writing the party who caused the subpoena or order to
     70001.0569/15257924.1                            11
                                                                    STIPULATED PROTECTIVE ORDER
 1 issue in the other litigation that some or all of the material covered by the subpoena or
 2 order is subject to this Protective Order. Such notification shall include a copy of this
 3 Stipulated Protective Order; and
 4                 (c) cooperate with respect to all reasonable procedures sought to be pursued
 5 by the Designating Party whose Protected Material may be affected.
 6            If the Designating Party timely seeks a protective order, the Party served with
 7 the subpoena or court order shall not produce any information designated in this
 8 action as “CONFIDENTIAL” before a determination by the court from which the
 9 subpoena or order issued, unless the Party has obtained the Designating Party’s
10 permission. The Designating Party shall bear the burden and expense of seeking
11 protection in that court of its confidential material – and nothing in these provisions
12 should be construed as authorizing or encouraging a Receiving Party in this action to
13 disobey a lawful directive from another court.
14 10.        A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
15            IN THIS LITIGATION
16            (a) The terms of this Stipulated Protective Order are applicable to information
17 produced by a Non-Party in this action and designated as “CONFIDENTIAL.” Such
18 information produced by Non-Parties in connection with this litigation is protected by
19 the remedies and relief provided by this Order. Nothing in these provisions should be
20 construed as prohibiting a Non-Party from seeking additional protections.
21            (b) In the event that a Party is required, by a valid discovery request, to
22 produce a Non-Party’s confidential information in its possession, and the Party is
23 subject to an agreement with the Non-Party not to produce the Non-Party’s
24 confidential information, then the Party shall:
25                      (1) promptly notify in writing the Requesting Party and the Non-Party
26 that some or all of the information requested is subject to a confidentiality agreement
27 with a Non-Party;
28                      (2) promptly provide the Non-Party with a copy of the Stipulated
     70001.0569/15257924.1                          12
                                                                   STIPULATED PROTECTIVE ORDER
 1 Protective Order in this litigation, the relevant discovery request(s), and a reasonably
 2 specific description of the information requested; and
 3                      (3) make the information requested available for inspection by the Non-
 4 Party.
 5            (c) If the Non-Party fails to object or seek a protective order from this court
 6 within 14 days of receiving the notice and accompanying information, the Receiving
 7 Party may produce the Non-Party’s confidential information responsive to the
 8 discovery request. If the Non-Party timely seeks a protective order, the Receiving
 9 Party shall not produce any information in its possession or control that is subject to
10 the confidentiality agreement with the Non-Party before a determination by the court.
11 Absent a court order to the contrary, the Non-Party shall bear the burden and expense
12 of seeking protection in this court of its Protected Material.
13 11.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
14            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
15 Protected Material to any person or in any circumstance not authorized under this
16 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
17 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
18 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
19 persons to whom unauthorized disclosures were made of all the terms of this Order,
20 and (d) request such person or persons to execute the “Acknowledgment and
21 Agreement to Be Bound” that is attached hereto as Exhibit A.
22 12.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
23            PROTECTED MATERIAL
24            The inadvertent production of Confidential Information during discovery in this
25 proceeding without a “Confidential” designation shall be without prejudice to any
26 claim that such item(s) constitutes Confidential Information or is otherwise protected
27 by law or this agreement, and subject to the following provisions, no Party shall be
28 deemed to have waived any rights by such inadvertent production. The Producing
     70001.0569/15257924.1                          13
                                                                   STIPULATED PROTECTIVE ORDER
 1 Party shall promptly notify the Receiving Party in writing of any inadvertent
 2 production. Upon such notice, the Receiving Party shall promptly immediately
 3 sequester the information and either return or destroy the specified information and
 4 any copies that may exist, or present the information to the court conditionally under
 5 seal for a determination of the claim within 30 days of receipt. The Receiving Party
 6 shall preserve the specified information and shall be precluded from using or
 7 disclosing it until the claim is resolved. If the Receiving Party disclosed the specified
 8 information before being notified of its inadvertent production, it must take reasonable
 9 steps to retrieve it. The Receiving Party shall also promptly give the Producing Party
10 notice of any destruction of inadvertently produced records pursuant hereto.
11 13.        MISCELLANEOUS
12            13.1 Right to Further Relief. Nothing in this Order abridges the right of any
13 person to seek its modification by the court in the future.
14            13.2 Right to Assert Other Objections. By stipulating to the entry of this
15 Protective Order no Party waives any right it otherwise would have to object to
16 disclosing or producing any information or item on any ground not addressed in this
17 Stipulated Protective Order. Similarly, no Party waives any right to object on any
18 ground to use in evidence of any of the material covered by this Protective Order.
19            13.3 Filing Protected Material. Without written permission from the
20 Designating Party or a court order secured after appropriate notice to all interested
21 persons, a Party may not file in the public record in this action any Protected Material.
22 Parties shall comply with Central District Local Rule 79-5 for purposes of seeking
23 Court permission to file material designated CONFIDENTIAL under seal, in this
24 Action.
25 14.        FINAL DISPOSITION
26            Within 60 days after the final disposition of this action, as defined in paragraph
27 4, each Receiving Party must return all Protected Material to the Producing Party or
28 destroy such material. As used in this subdivision, “all Protected Material” includes
     70001.0569/15257924.1                        14
                                                                  STIPULATED PROTECTIVE ORDER
 1 all copies, abstracts, compilations, summaries, and any other format reproducing or
 2 capturing any of the Protected Material. Whether the Protected Material is returned or
 3 destroyed, the Receiving Party must submit a written certification to the Producing
 4 Party (and, if not the same person or entity, to the Designating Party) by the 60 day
 5 deadline that (1) identifies (by category, where appropriate) all the Protected Material
 6 that was returned or destroyed and (2) affirms that the Receiving Party has not
 7 retained any copies, abstracts, compilations, summaries or any other format
 8 reproducing or capturing any of the Protected Material. Notwithstanding this
 9 provision, Counsel are entitled to retain an archival copy of all pleadings, motion
10 papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
11 deposition and trial exhibits, expert reports, attorney work product, and consultant and
12 expert work product, even if such materials contain Protected Material. Any such
13 archival copies that contain or constitute Protected Material remain subject to this
14 Protective Order as set forth in Section 4 (DURATION).
15
16            IT IS SO STIPULATED.
17 DATED: March 4, 2020                 KG LAW
                                        A Professional Corporation
18
19
                                        By:         /s/ Vahe V. Khojayan
20
                                                        Vahe V. Khojayan
21
                                        Attorneys for Plaintiff JAMES CHEN
22
23
24
25
26
27
28
     70001.0569/15257924.1                    15
                                                              STIPULATED PROTECTIVE ORDER
 1 DATED: March 4, 2020      SEVERSON & WERSON
                             A Professional Corporation
 2
 3
                             By:        /s/ Kenneth S. Miller
 4
                                             Kenneth S. Miller
 5
                             Attorneys for Defendant BANK OF
 6
                             AMERICA, N.A.
 7
     DATED: March 4, 2020    THE MEADE FIRM, PC
 8
 9
10                           By:        /s/Tyler Meade
11                                           Tyler R. Meade
12
                             Attorneys for Defendant GEMINI TRUST
13                           COMPANY, LLC
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     70001.0569/15257924.1         16
                                                  STIPULATED PROTECTIVE ORDER
 1                                       ORDER

 2            GOOD CAUSE APPEARING, the Court hereby approves this Stipulation
 3 and Protective Order.
 4            IT IS SO ORDERED.
 5            DATED: __________,
                       March 6 2020

 6
 7
 8                                              Honorable Steve Kim
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     70001.0569/15257924.1                 17
                                                          STIPULATED PROTECTIVE ORDER
 1                                          EXHIBIT A
 2            I hereby acknowledge that I, _______________________________[NAME],
 3 ________________________________________ [POSITION AND EMPLOYER],
 4 am about to receive Confidential Materials supplied in connection with the
 5 Proceeding, (United States District Court for the Central District of California Case
 6 Number 2:19-cv-MWF (SKx)). I certify that I understand that the Confidential
 7 Materials are provided to me subject to the terms and restrictions of the Stipulation
 8 and Protective Order filed in this Proceeding. I have been given a copy of the
 9 Stipulation and Protective Order; I have read it, and I agree to be bound by its terms.
10            I understand that Confidential Materials, as defined in the Stipulation and
11 Protective Order, including any notes or other records that may be made regarding
12 any such materials, shall not be Disclosed to anyone except as expressly permitted
13 by the Stipulation and Protective Order. I will not copy or use, except solely for the
14 purposes of this Proceeding, any Confidential Materials obtained pursuant to this
15 Protective Order, except as provided therein or otherwise ordered by the Court in the
16 Proceeding.
17            I further understand that I am to retain all copies of all Confidential Materials
18 provided to me in the Proceeding in a secure manner, and that all copies of such
19 Materials are to remain in my personal custody until termination of my participation
20 in this Proceeding, whereupon the copies of such Materials will be returned to
21 counsel who provided me with such Materials.
22            I declare under penalty of perjury, under the laws of the State of California,
23 that the foregoing is true and correct.
24 Executed this ____ day of ______________, 20____, at _____________________.
25 By: _______________
26
              Contact Information (Name, Address, Phone Number):
27
              ______________________________________________________________
28
     70001.0569/15257924.1                         18
                                                                   STIPULATED PROTECTIVE ORDER
